KENNEDY, District Judge.
This is a motion to amend a libel in such wise as to include a claim for indemnity. As originally drawn the libel contained only a claim for maintenance and cure.
The power of the Court sitting in admiralty to permit amendments is very broad. See Benedict on Admiralty, 6th Edition, § 355. The only objection urged against the amendment here is that the procter for the libelant is said to have given an assurance to respondent’s proctor that no claim for indemnity was being urged, whereupon depositions were taken on that theory. I have some difficulty in seeing how the extent of the claim for damages could affect the taking of testimony dealing with liability. However, libel-ant’s proctor says that as a condition of the granting of the motion he is willing to undertake that respondent will be given ample opportunity to prepare for trial, and I assume in making my decision that this covers the retaking of depositions, if respondent’s proctor is so advised. I therefore grant the motion on the terms suggested.
Settle order on notice.